DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dae Hee Cho (Reg. No. 67,769) on 21 January 2022.

The application has been amended as follows: 

1.	(Currently Amended) An image capture device for capturing visual content, the image capture device comprising:
a housing;
an optical element carried by the housing and configured to guide light within a field of view to an image sensor;
the image sensor carried by the housing and configured to generate a visual output signal conveying visual information based on light that becomes incident thereon, the visual information defining the visual content;

one or more physical processors configured by machine-readable instructions to:
present a control customization interface on the display, the control customization interface including multiple portions corresponding to multiple control positions on the display, wherein the multiple portions include a first portion corresponding to a first control position and a second portion corresponding to a second control position different from the first control position, the control customization interface including a first interface feature that enables selection of one or more of selectable controls for inclusion in the set of controls in one or more of the multiple control positions based on user interaction with one or more of the corresponding portions of the control customization interface, the selectable controls including a first selectable control and a second selectable control different from the first selectable control;
determine user interaction with the control customization interface;
determine the set of controls based the user interaction with the control customization interface; and 
present the set of controls on the display, the set of controls presented differently on the display than the multiple portions of the control customization interface corresponding to the multiple control positions, wherein visual appearance of the set of controls on the display is different from visual appearance of the multiple portions of the control customization interface corresponding to the multiple control positions.
Currently Amended) The image capture device of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to, responsive to a user holding a finger on a given control of the set of controls presented on the display, present an option 

8.	(Currently Amended) The image capture device of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: 
	store selection of the one or more of the selectable controls for inclusion in the set of controls 
	use the preset by presenting the set of controls including the one or more selectable controls previously selected for inclusion in the set of control and using the one or more pre-defined capture settings previously selected by the user in capturing the visual content.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1-20, the prior art does not teach or reasonably suggest an image capture device or method including a control customization interface and a set of controls presented on the display device, wherein the visual appearance of the set of controls is different from the visual 
While the prior art teaches various systems and methods for customizing controls on a camera interface (e.g. Yoshikawa, Abe and Kondo as cited on the IDS), the prior art does not teach the use of different visual appearances of the controls as now claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698